UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RUIXUE FAN,
PlaLtneLet,;

- against =
US ZHIMINGDE INTERNATIONAL GROUP, LLC, ORDER
BEIJING ZHIMINGDE SCIENCE CO. LTD.,
CHINA BEIJING NORTH CONTINENT BIOLOGY 19 Civ. 1647 (NRB)
CO., LTD., BEIJING ZHIMINGDE LIANGZI
BIO-TECHNOLOGY CO. LTD., BEIJING
ZHENGDEHUITONG BIOTECH CO., LID.,
ZHONGQUAN ZOU, JANE DOE, and JOHN DOE
#1-10,

Defendants.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

WHEREAS the Court’s letter of May 15, 2019 advised plaintiff
that “claims asserted against any unserved defendants will be
dismissed without prejudice on May 24, 2019” unless plaintiff
completes service and files proof of service with the Court or
shows good cause why plaintiff’s time to serve should be extended,
ECF No. 18; and

WHEREAS plaintiff filed a letter on August 21, 2019,
requesting 120 days extension of time to serve the unserved
defendants, ECF No. 29; and

WHEREAS the Court granted the requested extension on August
22, 2019 as the final extension, ECF No. 32; and

WHEREAS plaintiff has failed as of this date to file proof

of service as to all defendants other than US Zhimingde

dL

 
International Group, LLC or to show good cause for that failure;
it is hereby

ORDERED that plaintiff's claims against all defendants other
than US Zhimingde International Group, LLC are dismissed from the

above-captioned action without prejudice.

SO ORDERED.

Dated: New York, New York
December 23, 2019

hee KeiBichuatd

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
